Citation Nr: 1534280	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial increased rating for migraine headaches, evaluated as noncompensably disabling prior to May 10, 2013, and as 30 percent disabling beginning May 10, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1997 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Honolulu, Hawaii, currently has jurisdiction over the claims before the Board.

In May 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In December 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

FINDINGS OF FACT

1.  Prior to May 10, 2013, the Veteran experienced headaches less than once a month.

2.  As of May 10, 2013, the Veteran has experienced prostrating headaches 2-3 times per month.


CONCLUSIONS OF LAW

1.  Prior to May 10, 2013, the criteria for a compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  Beginning May 10, 2013, the criteria for a disability rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified service treatment records.  The Veteran has not reported any additional post-service treatment records pertinent to the claim.  In addition, the Veteran was afforded adequate VA examinations for her migraine headaches in 2007, 2010, and 2013.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an increased initial rating.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).


In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2014).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The RO has evaluated the Veteran's headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  Under Diagnostic Code 8100, a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating, the maximum schedular rating available, is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a , Diagnostic Code 8100 (2014).

Period Prior to May 10, 2013

The Veteran was afforded a VA examination in May 2007.  At that time, she reported experiencing approximately six headaches per year, which lasted about two days, with pain located all over that was sometimes steady and sometimes throbbing.  She indicated that the headaches had no aura and were associated with nausea, and that she could not drive when she had a severe headache.  Neurological testing revealed normal results and she was diagnosed with migraine headaches.  

Based on the results from the May 2007 VA examination, in an August 2007 rating decision, the RO granted service connection for migraine headaches.  A noncompensable evaluation was assigned, effective December 22, 2006.

In her February 2009 VA Form 9, the Veteran reported that she had been treated with shots and pain medication for her migraine headaches, and that she had experienced headaches on average, once a month for the past 6 months.  Accordingly, she was afforded another VA examination in August 2010.  However, at that time, she reported that she only had headaches "every few months," which lasted maybe a day.

None of the medical evidence of record for this period shows that the Veteran had characteristic prostrating attacks occurring on an average once a month over the last several months.  The Veteran reported in February 2009 that she was having headaches once a month for at least six months.  However, there are no treatment records to support this allegation.  Furthermore, the following year, in August 2010, the Veteran was only reporting a headache "every few months."  Moreover, the Board notes that the Veteran never reported that her headaches during this period were prostrating.  As such, the Board finds that a compensable rating under Diagnostic Code 8100 is not warranted for the Veteran's migraine headaches for the period prior to May 10, 2013.

Period Beginning May 10, 2013

In accordance with the Board's December 2012 remand, the Veteran was afforded her most recent VA examination in May 2013.  At that time, she reported that she experienced headaches 2-3 times a month, brought on by stress, and that she had to lay down when she had a headache.  

Based on the results of the May 2013 VA examination, in a May 2013 rating decision, the RO granted an increased rating of 30 percent for the Veteran's migraine headaches, effective May 10, 2013, the date of the VA examination showing an increase in the disability.  

The Veteran does not allege and the evidence does not show that her headaches have been very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, a rating in excess of 30 percent under Diagnostic Code 8100 is not warranted for the migraine headaches.

The Board has also considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation for the disability at issue, at any time during the appeal period.

The Veteran is competent to report the symptoms of her headache disability.  Her complaints are credible. The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating at any time during the appeal period, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against an increased rating for any period on appeal for migraine headaches.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2014).

ORDER

A compensable rating for migraine headaches, prior to May 10, 2013, is denied.

A rating in excess of 30 percent for migraine headaches, beginning May 10, 2013, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


